Citation Nr: 0121142	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to December 8, 
1997, for the grant of service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO).

A preliminary review of the record reflects that in June 
2000, the appellant requested a videoconference hearing 
before a Member of the Board in conjunction with this matter.  
The appellant thereafter notified the RO in correspondence 
received in May 2001 of his intent to withdraw this hearing 
request.  See 38 C.F.R. § 20.704(e) (2000).  Accordingly, the 
case was forwarded to the Board for appellate review. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  In July 1991, the RO issued a rating decision which 
denied the appellant's claim of entitlement to service for 
post traumatic stress disorder.  A timely Substantive Appeal 
was not filed. 

3.  In January 1994, the RO received the appellant's request 
to reopen his claim for service connection for post-traumatic 
stress disorder.  The RO denied this claim in an April 1994 
rating decision.  The appellant's appeal of this rating 
determination was withdrawn from appellate review in January 
1997.

4.  In a decision issued in May 1998, the United States Army 
Board for Correction of Military Records determined that the 
appellant was wounded as a result of hostile actions while 
serving in the Republic of Vietnam in March 1971, and was 
entitled to the award of the Purple Heart. 

5.  On December 8, 1998, the RO received the appellant's 
claim for service connection for post-traumatic stress 
disorder; service connection for post traumatic stress 
disorder was granted effective December 8, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 8, 1997, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application. Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
[to be codified at 38 U.S.C.A. § 5103A].

Having reviewed the complete record, the Board finds that the 
RO has complied with the requirements of the VCAA.  The Board 
concludes that discussions of the reasons and bases for the 
denial of the appellant's claim for an earlier effective date 
for the award of service connection for post-traumatic stress 
disorder (PTSD) as noted in the rating decision, and 
statement of the case informed the appellant of the 
information and evidence necessary to substantiate his claim 
and, thus, complied with VA's notification requirements.  
These communications have also served to inform him of the 
records VA obtained and considered in conjunction with its 
rating action, and to provide him with an opportunity to 
inform VA of any relevant records that have not been 
associated with the claims file.

The Board has considered whether any additional development 
is warranted.  Following a careful review of the record, the 
Board is unable to discern, and the appellant has not 
identified, any additional evidence that is necessary to make 
an informed decision on the issue under consideration.  Thus, 
the Board finds that all relevant and available evidence has 
been obtained.  As indicated, the record reflects that the 
appellant had requested a videoconference hearing in this 
matter.  However, the appellant subsequently withdrew his 
hearing request.  The Board notes that the appellant's 
contentions with respect to his claim are adequately noted in 
his April and June 2000 statements.  Consequently, the Board 
concludes that VA's statutory duty to assist the appellant 
has been satisfied.

Thus, the Board concludes that VA has fulfilled its duty to 
assist the appellant in that there is sufficient evidence of 
record upon which this claim may be properly adjudicated.


II.  Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

In cases where entitlement is established because of the 
correction, change, or modification of a military record, or 
of a discharge or dismissal, by a competent military, naval, 
or air authority, the award will be effective from the latest 
of these dates: (1) the date the application for change, 
correction, or modification was filed with the service 
department, in either an original or a disallowed claim; (2) 
the date of receipt if the claim was disallowed; or (3) one 
year prior to the date of reopening of the disallowed claim.  
38 C.F.R. § 3.400(g).

The Board has reviewed the relevant evidence in this case and 
notes that the appellant initially applied for compensation 
benefits, seeking service connection for PTSD, in December 
1990.  By rating action dated in July 1991, the RO denied the 
appellant's claim.  This determination was predicated upon 
the RO's finding that there was no evidence of record of a 
chronic psychiatric disorder during service, that there was 
no evidence of a verified stressor, and that there was no 
diagnosis of PTSD.  The appellant did not appeal this 
determination.

The appellant's next action in this matter was in January 
1994, when he sought to reopen his claim for service 
connection for PTSD.  The RO, in an April 1994 decision, 
denied the claim.  It was the RO's determination that the 
appellant had not presented new and material evidence 
sufficient to reopen the previously denied claim.  The record 
reflects that the appellant perfected an appeal with respect 
to this rating decision.  During a January 1997 hearing 
before a Member of the Board, however, the issue of whether 
new and material evidence had been presented to reopen the 
claim for service connection for PTSD was withdrawn from 
appellate review.

The next correspondence regarding the claim for service 
connection for PTSD was received on December 8, 1998.  In 
support of this claim, the appellant submitted copies of 
documents submitted in conjunction with his application for a 
military records correction, an October 1996 letter 
acknowledging receipt of the application, and the decision of 
the board.  In a decision issued in May 1998, the United 
States Army Board for Correction of Military Records 
determined that the appellant was wounded as a result of 
hostile actions while serving in the Republic of Vietnam in 
March 1971, and was entitled to the award of the Purple 
Heart.  The significance of this determination, in the 
context of a claim for service connection for PTSD, was that 
if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran received an award of the Purple Heart, or 
other similar combat citation, would be accepted as 
conclusive evidence of the claimed in-service stressor, 
absent evidence to the contrary.  See 38 C.F.R. § 3.304(f) 
(2000).

Following a review of the assembled evidence of record, which 
included medical evidence establishing a clear diagnosis of 
PTSD, and in light of evidence linking the diagnosis to the 
stressor verified by the appellant's combat citation, service 
connection was granted for PTSD in a June 1999 rating 
decision.  The effective date of this award was December 8, 
1997, one year prior to the date of receipt of the reopened 
claim. 

The Board has considered the appellant's contentions that an 
earlier effective date is in order for the grant of service 
connection for PTSD.  He contends that the record, as of 
1994, disclosed that he served in the Republic of Vietnam, 
documented treatment in service for psychiatric 
symptomatology, and contained credible supporting evidence 
regarding his reported stressors and medical evidence 
documenting symptomatology which met the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) criteria for 
a diagnosis of PTSD.  It is further contended by the 
appellant that the evidence would have borne out these facts 
more clearly had VA fulfilled its duty to assist the 
appellant in the development of his claim.  In this regard, 
the appellant contends that he was denied such assistance as 
a result of the 'withdrawal' of his claim.  The appellant 
maintains that he "never" withdrew his claim, and notes 
that he never signed any paper to withdraw his claim for 
PTSD.  The Board's Rules of Practice provide that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
by the appellant or by his authorized representative, except 
that a representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.304(c) (2000).  In this case, the 
transcript of the January 1997 personal hearing reflects the 
appellant's service representative clarified the issue on 
appeal, and noted that the issue of whether new and material 
evidence had been presented to reopen the claim for service 
connection for PTSD was among the issues being withdrawn from 
appellate review.  The hearing transcript also reflects that 
the appellant was present at the hearing, and offered 
testimonial evidence.  It was further noted in the transcript 
that the assembled parties had preliminarily discussed 
matters relating to the appellant's appeal prior to 
initiating recordation of the hearing.  There is no 
indication of record that the appellant at that time, upon 
the conclusion of the hearing, or thereafter indicated his 
subsequent desire to proceed with review of the PTSD claim.  
The appellant apparently appreciated this fact as evidenced 
by the language he used in his December 1998 correspondence, 
in which he commented he wanted to "reopen" his claim for 
PTSD, not that he was seeking to continue with his appeal of 
this issue.  Consequently, the Board finds that the January 
1997 hearing transcript constitutes the requisite "writing" 
to withdraw the issue of whether new and material evidence 
was submitted to reopen the claim for service connection for 
PTSD.  See Tomlin v. Brown, 5 Vet. App. 355 (1993), holding 
that oral statements at a personal hearing that were later 
transcribed met the requirement that a notice of disagreement 
be "in writing."  Accordingly, the appellant's argument 
fails, since the Board's duty to assist was no longer 
applicable with respect to the withdrawn claim.

Under the provisions of 38 C.F.R. § 3.400(g), the award may 
only be effective from the latest of the following dates:  
the date the application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; the date of receipt if the 
claim was disallowed; or one year prior to the date of 
reopening of the disallowed claim.  In this case, the 
appellant filed earlier claims for service connection for 
PTSD in December 1990, and January 1994 which were denied.  
These denials became final.  In May 1998, the appellant's 
military records were corrected to reflect the award of a 
combat citation based upon his service in the Republic of 
Vietnam.  The appellant's reopened claim was received in 
December 1998.

As the December 1997 date is the latest of the dates set 
forth under the provisions of 38 C.F.R. § 3.400(g), the Board 
finds no basis for an effective date prior to December 8, 
1997, for the grant of service connection for PTSD.   In 
rendering this determination, the Board has determined that 
the evidence is not evenly balanced and, as such, the benefit 
of the doubt doctrine is not applicable.  38 C.F.R. § 3.102 
(2000). 


ORDER

An effective date prior to December 8, 1997, for the grant of 
service connection for post-traumatic stress disorder is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

